t c summary opinion united_states tax_court garnett e thorpe petitioner v commissioner of internal revenue respondent docket no 6209-03s filed date garnett e thorpe pro_se jason w anderson for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the issue for decision is whether respondent’s appeals officer abused his discretion in sustaining a proposed levy to collect petitioner’s unpaid income_tax_liability for following a collection_due_process_hearing cdp hearing under sec_6330 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when he filed his petition petitioner resided in rockford illinois petitioner and his former wife jacynth r thorpe mrs thorpe filed a joint income_tax return for following an examination of their return petitioner and mrs thorpe agreed to a tax_deficiency plus additions to tax the total liability for taxes and additions to tax for is approximately dollar_figure in date petitioner filed a chapter bankruptcy petition and he was granted a discharge in his bankruptcy case on date petitioner’s federal_income_tax liabilities were not discharged on date respondent issued a final notice--notice of intent to levy and notice of your right to a hearing final notice to petitioner and mrs thorpe in connection with their income_tax assessments for on date petitioner responded to the final notice by timely filing a form request for a collection_due_process_hearing in pertinent part petitioner’s form stated the amount owed should be shared between both spouses we are presently separated legally and have filed for a divorce with the state of georgia where mrs thorpe now resides permanently the form purportedly was filed jointly by petitioner and mrs thorpe but actually petitioner filed the request for a cdp hearing without mrs thorpe’s knowledge and consent and printed her signature on the form petitioner provided mrs thorpe’s social_security_number and current home address on the form and respondent’s appeals_office attempted to contact her to determine whether she wanted to join the cdp hearing mrs thorpe did not respond to respondent’s notification attempt and was not a party to the cdp hearing the form includes the following instruction if you believe that your spouse or former spouse should be responsible for all or a portion of the tax_liability from your tax_return check here __ and attach form_8857 request for innocent spouse relief to this request petitioner placed a check mark in the box but did not attached a form_8857 to the form on date the appeals_office sent petitioner an additional copy of a form_8857 to complete and return if he still wanted to allocate the tax_liability between himself and mrs thorpe once again petitioner did not return the form_8857 to the appeals_office and at the time of trial he had not filed a form_8857 with the internal_revenue_service petitioner’s divorce from mrs thorpe was finalized on date by the illinois circuit_court in winnebago county illinois the divorce decree ordered that the income_tax debt be split evenly between petitioner and mrs thorpe mrs thorpe was awarded custody of the couple’s only child subject_to petitioner’s reasonable and seasonable visitation and petitioner was ordered to pay child_support of dollar_figure weekly petitioner’s case was assigned to an appeals officer from respondent’s appeals_office in peoria illinois on date petitioner discussed his case with the appeals officer during a telephone conference the record is silent as to the substance of this telephone conference except as quoted below in an excerpt from the notice_of_determination on date the appeals officer issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in which he sustained the proposed levy to collect petitioner’s tax_liability the notice_of_determination set forth the following explanation regarding the appeals officer’s consideration of petitioner’s request that liability on his joint_return be shared equally with his former wife per form the only issue raised by the taxpayer was that the amount owed should be shared between both spouses at that time the taxpayer was not yet divorced the taxpayer’s divorce decree is dated per that decree the income_tax debt shall be split equally between the parties as previously mentioned the taxpayer’s ex-wife jacynth thorpe did not respond to the appeals office’s correspondence relative to her participation in the cdp proceedings therefore regular collection enforcement procedures remain in effect relative to her joint tax_liability the irs is authorized to satisfy the joint liability from the income and or assets of either or both spouses depending on where the funds can be obtained the quickest and easiest if jacynth thorpe does not comply with the court order and voluntarily pay her equal share of the balance due the taxpayer has recourse in civil court but not through the irs on the form the taxpayer checked the box which indicated that a form_8857 request for innocent spouse relief was attached that form was not attached to the form and there is no record that one was ever submitted to the irs a blank form_8857 was sent to the taxpayer by appeals on to complete and return if he wanted to request innocent spouse relief that form was never returned either therefore the taxpayer has no formal request for innocent spouse relief in the system consequently that issue will not be addressed further the notice_of_determination includes the following explanation of the appeals officer’s consideration of collection alternatives proposed by petitioner concerning any alternative means of collection on the taxpayer stated that his wages were presently being garnished for student loans and that he is currently paying child_support he also indicated that if he did not qualify for a hardship currently not collectible status that he would try to make monthly payments if the payment amount was not prohibitive however the taxpayer does not currently qualify for a hardship status or even an installment_agreement transcripts reflect that he has not filed a return for and that he earned more than the dollar_figure of gross_income required for having to file a return for that year during his cdp hearing on the taxpayer also indicated that he would have both his and returns filed by the end of february and would send copies to the appeals_office as of a transcript of his account reflects that neither of those returns have been filed the appeals_office has not received copies of any returns as of that date either upon receiving the notice_of_determination petitioner timely filed a petition with this court under sec_6330 the underlying tax_liability is not in dispute in this case a general rules discussion sec_6330 entitles a taxpayer to notice and an opportunity for a hearing before certain lien and levy actions are taken by the commissioner in the process of collecting unpaid federal taxes upon request a taxpayer is entitled to a fair hearing conducted by an impartial officer from the office of appeals sec_6330 at the hearing the appeals officer is required to obtain verification from the secretary that the requirements of applicable law and administrative procedure have been met consider any relevant issue raised by the taxpayer related to the unpaid tax or proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 a hearing may be conducted face to face by telephone or through written correspondence sec_301_6330-1 q a- d7 proced admin regs this court has jurisdiction to review the commissioner’s administrative determination under sec_6330 where as here the validity of the underlying tax_liability is not at issue we review the determination for abuse_of_discretion 114_tc_604 114_tc_176 an abuse_of_discretion occurs when an appeals officer takes action that is arbitrary capricious or without sound basis in fact or law see 112_tc_19 b separation of joint_and_several_liability in general spouses are jointly and severally liable for any_tax liability arising from a joint_return sec_6013 at a collection_due_process_hearing a taxpayer is entitled to raise relevant spousal defenses including a request for relief from joint_and_several_liability on a joint_return under sec_6015 sec_6330 when a sec_6015 claim is raised at a cdp hearing the claim is governed in all respects by the provisions of sec_6015 and the regulations and procedures thereunder and the taxpayer must submit the claim in writing according to rules prescribed by the commissioner or the secretary sec_301_6330-1 proced admin regs sec_6015 provides three types of relief from joint_and_several_liability full or apportioned relief under sec_6015 if among other requirements the requesting spouse establishes that in signing the return he or she did not know and had no reason to know of an understatement_of_tax proportionate tax relief under sec_6015 for a requesting spouse who is divorced or legally_separated or has not been a member of the same household as the nonrequesting spouse for the preceding months and equitable relief under sec_6015 for a requesting spouse not eligible for relief under either sec_6015 or c on his form petitioner stated that he was entitled to the benefits of a spousal defense of the type provided for in sec_6015 for a spouse who is divorced legally_separated or no longer a member of the same household as the other spouse for at least months the requesting spouse is required to elect the application of sec_6015 not later than years after the date on which collection activities have begun with respect to the requesting spouse sec_6015 b once a valid sec_6015 election is in effect the spouses’ joint_and_several_liability is separated under the allocation rules of sec_6015 sec_6015 in general sec_6015 provides that the requesting spouse’s share of the tax_liability is determined by allocating the items giving rise to the deficiency to each spouse as if the former spouses had originally filed separate returns sec_6015 the appeals officer rejected petitioner’s claim for sec_6015 relief on the basis that petitioner did not have a formal request for innocent spouse relief in the system because he failed to file a form_8857 in reviewing the appeals officer’s determination for an abuse_of_discretion under sec_6330 we must consider whether petitioner’s other written communications with respondent’s appeals_office constituted an election for relief under sec_6015 sec_6015 does not specify the manner in which a taxpayer may file an election for relief the regulations issued under sec_6015 provide as follows to elect the application of sec_1_6015-2 sec_6015 relief or sec_6015 relief a requesting spouse must file form_8857 request for innocent spouse relief or other specified form submit a written_statement containing the same information required on form_8857 which is signed under penalties of perjury or submit information in the manner prescribed by the treasury and irs in forms relevant revenue rulings revenue procedures or other published guidance sec_1_6015-5 income_tax regs under the sec_6015 regulations a requesting spouse is not required to file a form_8857 but can make a valid election by submitting an equivalent written_statement these regulations were issued as proposed_regulations on date and sec_1_6015-5 remained unchanged when the regulations were issued in final form on date t d 2002_2_cb_294 sec_1_6015-5 income_tax regs applies to elections made on or after date sec_1_6015-9 income_tax regs the only written communication in this record that could be considered an election for separate liability under sec_6015 is the statement on petitioner’s form the form_1 in addition to issuing regulations in proposed and final form under sec_6015 the irs also provided guidance on the procedure for electing equitable relief for purposes of sec_6015 in revproc_2000_15 2000_1_cb_447 effective on date revproc_2000_15 sec_5 c b pincite provides a requesting spouse seeking equitable relief under sec_6015 or sec_66 must file form_8857 request for innocent spouse relief and separation of liability and equitable relief or other similar statement signed under penalties of perjury within years of the first collection activity against the requesting spouse if a requesting spouse has already filed an application_for relief under sec_6015 or sec_6015 the service will consider whether equitable relief under sec_6015 is appropriate for the portion of the liability for which relief under sec_6015 or sec_6015 is not available a subsequent filing of a request for equitable relief under sec_6015 is not necessary as noted in the text above petitioner stated on the form that the amount owed should be shared between both spouses we are presently separated legally and have filed for a divorce with the state of georgia where mrs thorpe now resides permanently the statement subsequently was supplemented by a copy of petitioner’s divorce decree from mrs thorpe dated mar continued was signed by petitioner under penalties of perjury but was submitted while the sec_6015 regulations still were in proposed form while proposed_regulations may not be competent_authority see 92_tc_1331 affd 922_f2d_283 5th cir 54_tc_1233 here they may be useful as a guide in view of their adoption approximately a year after petitioner completed his form under these circumstances we do not believe it is necessary or appropriate for us to ignore the proposed_regulations in the absence of contrary authority defining an election for sec_6015 purposes under the circumstances here we may consider petitioner’s statement on the form as a valid election if it sufficiently communicates the elements required for relief under sec_6015 on the form petitioner clearly stated that he was seeking to separate joint_and_several_liability on his joint_return the statement informed the appeals officer that the thorpes were legally_separated and provided mrs thorpe’s social_security_number and new address to allow the appeals officer to notify mrs thorpe of her right to join the cdp hearing and intervene in petitioner’s sec_6015 claim petitioner did continued requiring that the income_tax debt shall be split equally between the parties not provide information specifying how each item giving rise to the thorpes’ tax_liability should be allocated for purposes of sec_6015 but he stated that the tax_liability should be evenly divided between the spouses and furnished a divorce decree to that effect petitioner’s statement on the form sufficiently communicated the elements required under sec_6015 and should be considered a valid separate liability election the appeals officer’s refusal to consider petitioner’s request for relief under sec_6015 was based upon his absolute requirement that petitioner file a form_8857 without regard to whether petitioner filed an equivalent written request for relief although petitioner plainly had requested relief from joint_and_several_liability on his form and provided a copy of his divorce decree requiring an even split of the tax_liability the appeals officer declined to investigate the issue further and instead suggested that petitioner take recourse in civil court regardless of the cost and inconvenience of further action in state courts while the appeals officer was not bound by the allocation set forth in the divorce decree the statement on petitioner’s form supplemented by the relevant portion of the divorce decree qualifies as a sec_6015 election if petitioner was not entitled to sec_6015 relief according to the allocation rules of sec_6015 the appeals officer could have considered without the necessity for a separate sec_6015 election whether equitable relief under sec_6015 was appropriate for the portion of the liability for which sec_6015 relief was not available revproc_2000_15 sec_5 2000_1_cb_447 see supra note the nonrequesting spouse’s legal liability is a factor that usually weighs in favor of the requesting spouse’s claim for equitable relief revproc_2000_15 sec_3 e c b pincite the appeals officer’s refusal to discuss or consider the issue of petitioner’s request for relief under sec_6015 raised in the form or to consider relief under sec_6015 was arbitrary capricious and without sound basis in law under the circumstances of this case we hold that the appeals officer abused his discretion in declining to consider petitioner’s sec_6015 claim at his cdp hearing c collection alternatives petitioner proposed collection alternatives at his cdp hearing by urging that he qualified for currently not collectible status on account of hardship and suggesting alternatively an installment_agreement the appeals officer determined that petitioner was not eligible for a collection alternative because petitioner had failed to file an income_tax return for we have consistently upheld an appeals officer’s determination not to consider a collection alternative when a taxpayer is not current with his income_tax filings rodriguez v commissioner tcmemo_2003_153 ashley v commissioner tcmemo_2002_286 at the cdp hearing the appeals officer granted petitioner a reasonable amount of time to become current with his income_tax filings but petitioner did not do so the appeals officer did not abuse his discretion in rejecting petitioner’s collection alternative proposals d remand of petitioner’s case to appeals_office where a taxpayer is not afforded a proper opportunity for a hearing under sec_6330 the court may remand the case to the appeals_office to hold a hearing if we believe that it is either necessary or productive 117_tc_183 day v commissioner tcmemo_2004_30 since we hold that petitioner filed a valid election for relief under sec_6015 the appeals officer was obligated to consider this spousal defense at the cdp hearing under sec_6330 petitioner and mrs thorpe were legally_separated at the time the election was filed and divorced at the time of the cdp hearing and we believe it is necessary and likely to be productive for us to remand this case to the appeals_office to determine the correct allocation of the tax_liability between petitioner and mrs thorpe under sec_6015 and d reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order will be issued
